When this case was originally decided by this court, the writer had it noted that he dissented from so much of the majority opinion as held that the provision of the statute, copied in the majority opinion and regulating the liability of sureties upon a contractor's bond, is constitutional. He concurs with Mr. Justice JENKINS in holding that the motion for a rehearing should be granted, and the judgment of the court below affirmed, for the reasons stated in his opinion this day filed. This renders it unnecessary to pass upon the constitutionality of the statute referred to in the original opinion; but, inasmuch as Mr. Justice JENKINS in his opinion on motion for rehearing reiterates the holding that the statute is constitutional, I deem it proper to briefly state some of my reasons for dissenting from that view.
It is well settled by the authorities that in a controversy between citizens of the same state, if a statute is unconstitutional, it cannot, without the consent of the parties, be read into the contract, nor given any effect whatever in determining the rights of the parties; and therefore, if this statute is *Page 406 
violative of our federal or state Constitution then it is not to be read into nor treated as a part of the contract which the surety company entered into when it became surety for the contractors.
With this preliminary statement, I will proceed to briefly state my views concerning the constitutionality of that statute.
It is conceded in the majority opinion that if, by enacting the statute under consideration, the Legislature meant that a surety would be bound on his bond, though the owner and the contractor should so change the contract as to destroy the identity of the building and make it essentially a different one from that contemplated by the contract, for the performance of which the surety bound himself, the act would be unconstitutional as an undue restriction on the freedom of contract. In that pronouncement I fully concur, and as we do net differ upon that subject no authorities will be cited in support of that proposition.
The majority opinion holds that such is not a proper construction of the statute, but that it was intended to apply to only such changes as are frequently found desirable during the construction of a building, and which do not change its essential character, nor make the contract as changed a radically different contract from the one on which the bondsmen became surety.
The language of the statute is as broad and comprehensive in reference to the liability of sureties as it was possible to make it. It not only declares that no change or alteration in the plans, building, construction, or method of payment shall in any way avoid or affect the liability on the bond, but it adds, "and the sureties on said bond shall be limited to such defenses only as the principals on said bond could make." In other words, if the Legislature had the power so to do, they have rendered it impossible for any one signing such bond to limit his liability to that of surety, and have, in effect, declared that he shall be a principal. The language "no change or alteration in the plans" certainly includes the addition of another story to the building, which is the change that was made in this case; and it seems to me that it is almost equivalent to judicial legislation for the courts to say that such broad and comprehensive language in the statute should be given a restricted meaning, and held not to apply to the change that was made in this case.
In holding that the particular provision of the statute regulating the liability of sureties is unconstitutional, I do not intend to declare the entire act void. That portion of the statute can be eliminated, and a valid law remain, regulating the rights of owners, contractors, materialmen, and laborers.